Citation Nr: 0000947	
Decision Date: 01/12/00    Archive Date: 01/27/00

DOCKET NO.  98-08 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for asthma as secondary 
to service-connected pulmonary emphysema.  

2.  Entitlement to an increased rating for pulmonary 
emphysema, currently evaluated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

John Z. Jones, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1953 to July 1956 
and from August 1956 to February 1973.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Portland, 
Oregon, Department of Veterans Affairs (VA) Regional Office 
(RO).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran has failed to submit evidence to justify a 
belief by a fair and impartial individual that a claim for 
service connection for asthma as secondary to pulmonary 
emphysema is plausible.  

3.  The veteran's pulmonary emphysema is manifested by 
pulmonary function test results showing forced expiratory 
volume in one second (FEV-1) of 66 percent of predicted 
value.


CONCLUSIONS OF LAW

1.  The veteran has not submitted a well-grounded claim for 
service connection for asthma as secondary to pulmonary 
emphysema.  38 U.S.C.A. § 5107(a) (West 1991).  

2.  The criteria for a rating in excess of 30 percent for 
pulmonary emphysema have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.7, 4.97, Diagnostic Code 
6603 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

By rating action dated in August 1973, the RO granted service 
connection for pulmonary emphysema, with bulla in the right 
upper lobe and assigned a 10 percent rating.  The award was 
based, primarily, on a report of VA examination in May 1973 
which showed that the veteran's vital capacity was 90 percent 
of the veteran's expected normal.  A chest X-ray showed a 
characteristic obliterative emphysematous disease, involving 
the entire right upper lobe, producing a giant bulla 
formation, with some beginning compression of the right mid-
lung.  In October 1973, the disability rating was increased 
to 30 percent.  

VA examination in January 1977 noted that emphysematous 
bullae were resected from the right lung in May 1976. 

In March 1997, the veteran filed claims for service 
connection for asthma as secondary to pulmonary emphysema and 
for an increased rating for pulmonary emphysema. 

On VA examination in April 1997, the veteran reported that 
after the May 1976 surgery his breathing problems, shortness 
of breath and wheezing improved, but has continued to be more 
of a problem.  He had about a 35 pack a year smoking history.  
He quit about eight years ago and never smoked more than a 
pack a day.  He stated that he had not had any emergency room 
visits because when his breathing got bad he just called his 
private physician who fit him in on an urgent basis.  He 
stated that he has had to have some courses of Prednisone in 
the last year or two, short tapering doses, but did not like 
it and recently had Tilade added, as well as Nasal Vancenase.  
It was noted that apparently the veteran had allergic 
rhinitis and environmental allergen component to the asthma 
problems, for which the Tilade and Vancenase were helpful.  
He stated that his breathing had improved somewhat with 
those.  His other standard medications were asthma cort 
inhaler, Proventil inhaler and Serevent inhaler.  He used 
Tilade four times a day.  He said that he can not sleep lying 
down so he has to sleep on the couch with a large pillow 
behind him leading to some elevation of his torso.  He stated 
that his usual daily activities included going bowling about 
three times a week and if he is breathing well doing the 
treadmill twenty minutes a day.  He said that on a good day 
when his breathing is doing well he can walk 5-10 miles.  
Other days he is rather limited because of shortness of 
breath.  

On physical examination, the lungs were clear in all fields 
with adequate air movement, but overall somewhat decreased 
diaphragmatic excursion.  There was some clubbing of the 
fingers, no edema, and no cyanosis.  The diagnosis was 
emphysema with some asthmatic components to the breathing 
problem.  The examiner indicated that the asthma was more 
likely due to an environmental allergen component than to the 
bullae present in service.  Pulmonary function tests 
conducted in June 1997 showed FEV-1 to be 59 percent of 
predicted.  It was noted that the tests showed moderate 
ventilatory impairment, mild restrictive disease and moderate 
obstructive disease partially reversible.  

On VA examination in June 1998, the veteran reported that he 
had fairly good control of his respiratory symptoms with the 
use of Azmacort, four puffs two times a day, Serevent, 
Tilade, and Proventil as needed.  About a year ago, he did 
require a course of Prednisone.  He did get some shortness of 
breath with exercising and got some wheezing on a daily basis 
in the morning, however, his inhalers controlled it fairly 
well.  On physical examination, the lungs were somewhat clear 
with somewhat poor excursion.  The extremities did show 
clubbing of the fingers of both hands and fingernails.  There 
was no cyanosis or edema, and pulses were normal and 
symmetrical.  The diagnosis was bullous emphysema, with 
symptoms moderately well controlled on present medications.  
It was noted that the veteran canceled scheduled pulmonary 
function tests.  

Pulmonary function tests were conducted by the VA in December 
1998.  A January 1999 addendum interpreting those results 
noted that the diagnosis was still bullae emphysema with 
symptoms moderately well controlled on present medications.  
The results showed moderate ventilatory impairment partially 
reversible with the use of bronchodilators, with moderate 
restrictive component suggestive of moderate reduction in the 
forced vital capacity (FVC), 74 as well as mild obstructive 
component indicated by the finding of a mild reduction in the 
FEV1/FVC ratio, 60 percent.  The diffusing capacity was 
normal, 91.6 percent.  The FEV-1 was 66 percent.  The 
echocardiogram did not show any evidence of cor pulmonale, 
right ventricular hypertrophy, or pulmonary hypertension.  
The veteran had not had any episodes of acute respiratory 
failure and did not require outpatient oxygen treatment.  

Analysis

I.  Secondary Service Connection for Asthma

In general, service connection may be granted for disability 
resulting from disease or injury incurred or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may 
also be granted for any disease diagnosed after discharge 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  Additionally, a disability which is 
proximately due to, or results from, another disease or 
injury for which service connection has been granted shall be 
considered a part of the original condition.  38 C.F.R. § 
3.310(a).  Specifically, when aggravation of a disease or 
injury for which service connection has not been granted is 
proximately due to, or is the result of, a service-connected 
condition, the veteran shall be compensated for the degree of 
disability, and no more, over and above the degree of 
disability existing prior to the aggravation.  Allen v, 
Brown, 7 Vet.App. 439, 448 (1995).

However, in making any claim for service connection, the 
veteran has the initial burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well-grounded.  38 U.S.C.A. § 
5107(a).  A well-grounded claim is "a plausible claim, one 
which is meritorious on its own or capable of 
substantiation."  See Murphy v. Derwinski, 1 Vet.App. 78, 81 
(1990).

Establishing a well-grounded claim for service connection 
requires more than an allegation that the particular 
disability had its onset in service or was caused or 
aggravated by a service-connected condition.  It requires 
evidence relevant to the requirements for service connection 
and of sufficient weight to make the claim plausible and 
capable of substantiation.  See Tirpak v. Derwinski, 2 
Vet.App. 609, 610 (1992); Murphy v. Derwinski, 1 Vet.App. 78, 
81 (1990).  The kind of evidence needed to make a claim well-
grounded depends upon the types of issues presented by a 
claim.  Grottveit v. Brown, 5 Vet.App. 91, 92-93 (1993).  For 
some factual issues, competent lay evidence may be 
sufficient.  However, where the claim involves issues of 
medical fact, such as medical causation or medical diagnoses, 
competent medical evidence is required.  Id. at 93.

The three elements of a "well-grounded" claim for service 
connection are: (1) evidence of a current disability as 
provided by medical diagnosis; (2) evidence of incurrence or 
aggravation of a disease or injury in service (or as the 
result of a service-connected condition) as provided by 
either lay or medical evidence, as the situation dictates; 
and, (3) a nexus, or link, between the in-service (or 
service-connected) disease or injury and the current 
disability as provided by competent medical evidence.  See 
Caluza v. Brown, 7 Vet.App. 498 (1995); see also 38 U.S.C.A. 
§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.310; Allen, supra.

In this case, there is no competent evidence of record to 
support the contention that the veteran's asthma was either 
caused or aggravated by his service-connected pulmonary 
emphysema.  In this regard, the Board notes that the April 
1997 VA examiner's statement indicates that the veteran's 
asthma is more likely due to an environmental allergen 
component than to the bullae present in service.  The Board 
further notes that there is no competent evidence of a nexus 
between the veteran's asthma and his period of active 
service.  In the absence of medical evidence of a nexus 
between the current asthmatic condition and service or a 
service-connected disability, the claim for service 
connection is not plausible and, therefore, not well-
grounded.  Rabideau v. Derwinski, 2 Vet.App. 141, 143-44 
(1992).

The Board rejects the veteran's statements linking his asthma 
to his service-connected pulmonary emphysema as probative of 
a well-grounded claim.  Such opinions involve medical 
causation or medical diagnosis as to the effect that the 
claims are "plausible" or "possible" as required by 
Grottveit.  As the United States Court of Appeals for 
Veterans Claims (Court) (formerly known as the United States 
Court of Veterans Appeal) held in Espiritu v. Derwinski, 2 
Vet.App. 492 (1992), lay persons are not competent to offer 
medical opinions, so the assertions of lay persons concerning 
medical causation cannot constitute evidence of a well-
grounded claim.  Further, the veteran's statements as to what 
a doctor may have told him inservice or after service, 
standing alone, are insufficient to establish a medical 
diagnosis and do not constitute competent evidence to support 
a well-grounded claim.  Warren v. Brown, 6 Vet.App. 4, 6 
(1993).

Given the veteran's failure to submit a well-grounded claim, 
the Board need not reach the benefit of the doubt doctrine.  
38 U.S.C.A. § 5107.

II.  Increased Rating for Pulmonary Emphysema

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, see 
38 C.F.R. § 4.2, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet.App. 55 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating.  38 C.F.R. § 4.7.

The veteran's pulmonary emphysema is currently rated as 30 
percent disabling under Diagnostic Code 6603.  Under this 
code, a 30 percent rating is warranted where pulmonary 
function testing reveals that FEV-1 is 56 to 70 percent of 
predicted; FEV-1/FVC is 56 to 70 percent of predicted; or 
where DLCO (SB) is 56 to 65 percent of predicted.  A 60 
percent rating is warranted where pulmonary function testing 
reveals that FEV-1 is 40 to 55 percent of predicted; FEV-
1/FVC is 40 to 55 percent of predicted; where DLCO (SB) is 40 
to 55 percent of predicted or maximum exercise capacity is 15 
to 20 ml/kg/min oxygen consumption.  A 100 percent rating is 
warranted where pulmonary function testing reveals that FEV-1 
is less than 40 percent of predicted; FEV-1/FVC is less than 
40 percent of predicted; where DLCO (SB) is 40 percent of 
predicted; where maximum exercise capacity is less than 
15ml/kg/min oxygen consumption; where there is cor pulmonale 
(right heart failure); where there is right ventricular 
hypertrophy; where there is pulmonary hypertension; (shown by 
echo or cardiac catheterization); where there are episodes of 
acute respiratory failure; or where outpatient oxygen therapy 
is required.  38 C.F.R. § 4.97, Diagnostic Code 6603.  

In this case, recent examinations have revealed the veteran 
to have only moderate impairment, consistent with assignment 
of a 30 percent evaluation.  The most recent pulmonary 
function tests performed in December 1998 showed that the 
veteran's FEV-1 was 66 percent of predicted.  As such, the 
competent medical evidence of record is consistent with the 
assignment of no more than a 30 percent evaluation.  38 
C.F.R. §§ 4.7, 4.97.

As the Board concludes that the preponderance of the evidence 
is against the veteran's claim for an increased rating, the 
benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. 
§ 5107. 



ORDER

Entitlement to service connection for asthma as secondary to 
service-connected pulmonary emphysema is denied.

Entitlement to an increased rating for pulmonary emphysema is 
denied.



		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals



 

